3DETAILED ACTION
Notice of Pre-A/A or A/A Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to an application filed on May  20, 2020. The Claims 46-51 and 53-55 and 57-62 are presented, and are pending for examination.

Response to Arguments
Applicant’s arguments with respect to claims 46-51 and 53-55 and 57-62  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 46-51 and 53-55 and 57-59 and 61-62  are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0098689 A1), hereinafter, "Lee", in view of Park et al (US 2015/0139112 A1), hereinafter, “Park”.

Regarding claim 46, Lee discloses: A base station (Lee: fig 1A, node-B 114a equivalent to “a base station”, para [0035]) comprising: a processor (Lee: fig 1A-C, node-B 114a equivalent to “a base station”, para [0040], where, the base station and the WTRU include processor 118, where, “The base stations 114a and 114b, and/or the nodes that base stations 114a and 114b may represent, such as but not limited to transceiver station (BTS)”), which, in operation, sets channel state information-reference signal (CSI-RS) ports by aggregating a pair of CSI-RS resource groups selected from a set of pairs of CSI-RS resource groups (Lee: fig 7A-C, where, the base station or node-B sets the CSI-RS ports by aggregating CSI-RS  resource group, para [0090], FIGS. 7A-7C “are diagrams that depict example CSI-RS patterns in a time-frequency domain. As shown in FIGS. 7A-7C RBs 702, 704, 706 may include a set of REs for a CSI-RS configuration for a multi-transmission antenna. The RBs 702, 704, 706 may also include a CRS 708, a PDCCH region 710, a DM-RS 712, and/or a PDSCH 714”); 
	the pair of CSI-RS resource groups including a first group and a second group, the first group and the second group each have CSI-RS ports (Lee: fig 6, para [0088], where, CSI-RS resource group includes two groups, further fig 7A-B, para [0089]-[0093]), the pair of CSI-RS resource groups having a total number of sixteen  CSI- RS ports the first group reflecting antennas with a first direction, and the second group reflecting antennas with a second direction that is orthogonal to the first direction (Lee: fig 6, 7A-C and 10A-C, para [0118]-[0122], , where, CSI-RS resource group includes at least sixteen ports/points and first group for vertical direction, fig 10B (vertical beamforming) and second group for horizontal direction, fig 10C (horizontal beamforming), further fig 14C where, configured multiple of 8 Tx CSI_RS ports) ; and 
	a transmitter, which, in operation, transmits, to a single user equipment (UE) CSI-RSs using the set CSI-RS ports (Lee: fig 1C, para [0049], where, “ the RAN 103 may include Node-Bs 140a, 140b, 140c, which may each include one or more transceivers for communicating with the WTRUs 102a, 102b, 102c over the air interface 115. The Node-Bs 140a, 140b, 140c may each be associated with a particular cell (not shown) within the RAN 10”, further para [0129]-[0130]), 
	Lee does not explicitly teach: wherein the processor, in operation, simultaneously selects first antenna units to which CSI-RS ports of a first pair of CSI-RS resource groups of the set of pairs of CSI-RS resource groups are mapped in at least one of a first CSI-RS transmission period and a first frequency resource region, and selects second  antenna units to which CSI-RS ports of a second pair of CSI-RS resource groups of the set of pairs of CSI- RS resource groups are mapped in at least one of a second CSI-RS transmission period and a second frequency resource region.	
	However, Park in the same field of endeavor teaches:	wherein the processor, in operation, simultaneously selects first antenna units to which CSI-RS ports of a first pair of CSI-RS resource groups of the set of pairs of CSI-RS resource groups are mapped in at least one of a first CSI-RS transmission period and a first frequency resource region, and selects second  antenna units to which CSI-RS ports of a second pair of CSI-RS resource groups of the set of pairs of CSI- RS resource groups are mapped in at least one of a second CSI-RS transmission period and a second frequency resource region (Park: fig 10 and fig 11-14, para [0074] Referring to FIG. 10, DM-RSs corresponding to antenna ports {7, 8, 11, 13} are mapped to a “DM-RS group 1” (equivalent to “a first pair of CSI-RS resource groups”) using a sequence according to “an antenna port” (equivalent to “first antenna port”)  and DM-RSs corresponding to antenna ports {9, 10, 12, 14} are mapped to a “DM-RS group 2” (equivalent to “a second pair of CSI-RS resource groups”)  using a sequence according to an “antenna port” (equivalent to “second antenna port”) as well, where, the term “as well” refers to “simultaneous operation”).   
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Lee with the teaching of Park, to incorporate “Multiple CSI-RS Group of antenna port in same subframe” for the advantage of achieving Cost reduction per bit, service availability increase, flexible frequency band use, simple structure/open interface and reasonable power consumption of user equipment facilitating future competitiveness (Park: para [0006]).
Regarding claim 47, Lee modified by Park further teaches: The base station of claim 46, wherein the total number of the set CSI-RS ports is sixteen (16) (Lee: fig 6, 7A-C and 10A-C, para [0118]-[0122], , where, CSI-RS resource group includes at least sixteen ports/points and first group for vertical direction, fig 10B (vertical beamforming) and second group for horizontal direction, fig 10C (horizontal beamforming), further fig 14C where, configured multiple of 8 Tx CSI_RS ports). 	Regarding claim 48, Lee modified by Park further teaches: The base station according to claim 46, wherein the CSI-RS ports have a one to one correspondence to antenna units in an antenna array (Lee: para [0159], where, “The association between antenna elements and reference signals may be a one-to-one mapping”).
Regarding claim 50, Lee modified by Park further teaches: The base station of claim 46, wherein the first group one reflects antennas with a vertical direction and the second group reflects antennas with a horizontal direction (Lee: fig 6, 7A-C and 10A-C, para [0118]-[0122], , where, CSI-RS resource group includes at least sixteen ports/points and first group for vertical direction, fig 10B (vertical beamforming) and second group for horizontal direction, fig 10C (horizontal beamforming), further fig 14C where, configured multiple of 8 Tx CSI_RS ports). 
Regarding claim 51, Lee modified by Park further teaches: The base station of claim 46, wherein the transmitter, in operation, transmits information about the set CSI-RS ports by at least one of radio resource control (RRC) signaling (Park: para [0123], where “the UE to recognize whether the CQI is corrected by the eNB in advance via RRC signaling”) and downlink control information (DCI) signaling (Park: para [0123], where “the UE to recognize whether the CQI is corrected by the eNB in advance via RRC signaling, an explicit method via DCI or an implicit method”).
Regarding claim 53, Lee modified by Park further teaches:  The base station of claim 46, wherein the CSI-RS ports of the first group reflect a first channel vector, and the CSI-RS ports reflect a second channel vector which is orthogonal or quasi-orthogonal to the first channel vector (Lee: para [0242], where, “The DM-RS scrambling sequence may be different so that quasi-orthogonal reference signal may be supported according the antenna partitioning/subsets”).    
Regarding claim 54, Lee modified by Park further teaches: The base station of claims 52 , wherein at least one of the CSI-RS ports of the first group reflecting the first channel vector and the CSI-RS ports of the second group reflecting the second channel vector are dividedly distributed in at least one of a frequency domain and a time domain (Park: para [0060]-[0063]).    
Regarding claim 55, Lee modified by Park further teaches: The base station of claim 46, wherein the processor, in operation, selects the first  antenna units and the second antenna units, differently in at least one of CSI-RS transmission periods and frequency resource regions  (Park: see para [0127] “In this case, a result of selecting an antenna port is not separately reported. The result can be reported via combination encoding of an RI or PMI of a long-term period in case of performing L-Tx CSI feedback in horizontal direction. Since the result of selecting an antenna port corresponds to information of a long-term period to be used for beam switching in vertical direction, if the result is transmitted via combination encoding with feedback information of a different long-term period, a resource for a separate reporting can be saved”).
Regarding claim 57, Lee modified by Park further teaches: The base station of claim 46, the transmitter, in operation, transmits the CSI-RSs by cyclically shifting the selected groups of antenna units (Park: fig 8-9, para [0070], where, “FIG. 8 and FIG. 9 are diagrams of a structure of a reference signal in LTE system supportive of downlink transmission using 4 antennas. In particular, FIG. 8 shows a case of a normal cyclic prefix and FIG. 9 shows a case of an extended cyclic prefix”).  
Regarding claim 58, Lee modified by Park further teaches: The base station of claim 46, the transmitter, in operation, transmits the CSI-RSs by randomly shifting the first or second  antenna units (Park: para [0107], where, “the M-Tx PMI in the vertical direction assumes an M-port CSI-RS in vertical direction, which is defined by selecting a single antenna port from each of the M number of L-port CSI-RS resources configured in a UE, and indicates PMI corresponding to the M-port CSI-RS in vertical direction”).  
Regarding claim 59, Lee modified by Park further teaches: The base station of claim 46, the transmitter, in operation, transmits information about the mapping of the CSI-RS ports to the first and second antenna units to a user equipment (UE) by at least one of radio resource control (RRC) signaling (Park: para [0123], where “the UE to recognize whether the CQI is corrected by the eNB in advance via RRC signaling”).
Regarding claim 60 Lee modified by Park further teaches: The base station of claim 59, wherein the information indicates the mapping of the CSI-RS ports to the first and second  antenna units by at least one of coordinates and cross point indices (Lee: fig. 10C, para [0123] “In three-dimensional channel modeling, the departure and arrival angles may be modeled using the azimuth angle in the XY-plane and/or the elevation angle with respect to the Z axis. The XYZ-plane (e.g., Cartesian coordination) may be converted to a spherical coordinate”).
Regarding claim 61 Lee modified by Park further teaches: The base station of claim 46, wherein the groups of antenna units are dividedly distributed in at least one of a frequency domain and a time domain (Lee: fig 4, para [0071], “When the DM-RS is WTRU-specific, the DM-RS may be transmitted in the time/frequency resources allocated for the WTRU”).  
Regarding claim 62, Lee in view of Park further discloses: A communication method comprising: 4Application No. 14/777,710 Reply to Office Action Dated September 4, 2020 setting channel state information-reference signal (CSI-RS) ports by aggregating a pair of  CSI-RS resource groups selected from a set of pairs of CSI-RS resource groups, the pair of CSI-RS resource groups including a first group and a second group, the first group and the second group each have CSI-RS ports, the pair of CSI-RS resource groups having a total number of the sixteen  CSI- RS ports, the first group  reflecting antennas with a first direction, and the second group  reflecting antennas with a second direction that is orthogonal to the first direction; and transmitting, to a single user equipment (UE), CSI-RSs using the set CSI-RS ports, wherein first  antenna units, to which CSI-RS ports of a first pair of CSI-RS resource groups of the set of pairs of CSI-RS resource groups are mapped in at least one of a first CSI-RS transmission period and a first frequency resource region, are selected simultaneously with second, to which CSI-RS ports of a second pair of CSI-RS resource groups of the set of pairs of CSI-RS resource groups are mapped in at least one of a second CSI-RS transmission period and a second frequency resource region (Lee in view of Park disclose the method for the base station of claim 46. Hence claim 62 is rejected under the same ground of rejections as claim 46).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIZAM U. AHMED
Examiner
Art Unit 2461



/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461